                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FRANCISCA MORALEZ,                              Case No. 18-cv-00922-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                  9

                                  10     CAMDEN VILLAGE LLC et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The court-appointed mediator having advised the Court that the parties have

                                  14   agreed to a settlement of this cause,

                                  15          IT IS HEREBY ORDERED that all remaining claims alleged in the above-titled

                                  16   action herein be dismissed without prejudice; provided, however, that if any party hereto

                                  17   shall certify to this Court, within ninety days, with proof of service of a copy thereof on

                                  18   opposing counsel, that the agreed consideration for said settlement has not been

                                  19   delivered over, the foregoing Order shall stand vacated and this cause shall forthwith be

                                  20   restored to the calendar for further proceedings as appropriate.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 29, 2019
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
